ALLOWANCE
Applicant’s reply, filed 9 March 2021 in response to the non-final Office action mailed 2 March 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-7 and 10-18 are pending, wherein: claims 1-7, 11 and 15 have been amended, claims 10 and 12-14 are as previously presented, claims 16-18 are new, and claims 8-9 were cancelled by this and/or previous amendment(s). Pending claims 1-7 and 10-18 are herein allowed. Note the Examiner’s amendment set forth below to correct a minor informality in claim 2, identified by previous objection, which Applicant amended to correct in all other noted instances (it is believed this was unintentionally missed).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 2, in the final three lines, “wherein if s = 0 then t also = 0, and wherein” is amended to --wherein if s = 0 then t = 0, and wherein--. (i.e. “also” is removed). 



Response to Arguments/Amendments
The objections to claims 1, 4-5, 7 and 15 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(b) rejections of claims 1-7 and 10-15 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(d) rejections of claims 3-4 are withdrawn as a result of Applicant’s filed claim amendments. 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited arts of record teach or render obvious a polyether of the claimed structure, specifically a structure having the combination of claimed definitions of R5 (both R5a and R5b) and R9 with caveats (a), (b) and (c).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JANE L STANLEY/Primary Examiner, Art Unit 1767